Citation Nr: 0301776	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of an eye injury.

The present Board decision only addresses the preliminary 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for residuals of 
an eye injury.  Having found favorably for the veteran on 
that issue, the Board will be developing additional evidence, 
pursuant to 38 C.F.R. § 19.9, on the merits of the claim for 
service connection for residuals of an eye injury.  When such 
development of the evidence is completed, the Board will 
issue a separate decision on the merits of the claim for 
service connection for residuals of an eye injury.


FINDINGS OF FACT

In a November 1995 decision, the RO denied the veteran's 
claim for service connection for residuals of an eye injury.  
Evidence received since the November 1995 RO decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of an eye injury.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the preliminary issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of an eye injury, there has been 
adequate compliance with the notice and duty to assist 
provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In November 1995, the RO denied service connection for 
residuals of an eye injury.  The veteran did not appeal this 
decision, and thus it considered final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since then.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent change to the regulation has redefined 
new and material evidence; however, this change is not 
applicable to the veteran's case as it applies only to 
applications to reopen filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001), 38 C.F.R. § 
3.156(a) (2002).

Evidence available at the time of the 1995 RO decision will 
be summarized.  The veteran served on active duty in the Navy 
from April 1944 to April 1946, including service in the 
Asiatic-Pacific theater of operations during World War II, 
aboard the USS Endymion (ARL-9).  His service medical records 
show that on the service entrance examination in April 1944, 
he had 15/20 vision in both eyes, correctable to 20/20.  His 
service records do not mention disease or injury to the eyes.  
At his April 1946 service separation examination, right eye 
vision was 20/20, left eye vision was 18/20, binocular vision 
was 20/20, and no disease or anatomical defect of the eyes 
was found.  Statements by the veteran in 1988 and 1995 
alleged that he sustained an eye injury in service when the 
Endymion was attacked.  In various other post-service 
statements, concerning claims for service connection for 
psychiatric and low back conditions, the veteran explained 
that the Endymion was torpedoed and damaged by the enemy in 
June 1945.  This account of the attack on the Endymion was 
also recited in post-service medical statements (including 
from the veteran's long-time physician, William N. Smith, 
M.D.) concerning psychiatric and low back conditions.  Post-
service medical evidence on file at the time of the 1995 RO 
decision did not describe any eye disorder.

Since the 1995 RO decision, the veteran has applied to reopen 
his claim.  He again primarily claimed that his eyes were 
injured in a blast at the time of the torpedo attack on the 
Endymion in June 1945.  Since the 1995 RO decision, documents 
have been received which verify such combat incident 
involving the Endymion, and the veteran has been granted 
service connection for post-traumatic stress disorder (PTSD) 
and a low back disability stemming from the combat incident 
(see 38 U.S.C.A. § 1154).  Since the 1995 RO decision, 
medical evidence dated from 2000 to 2002 shows that at some 
point the veteran had cataract surgery with lens implants 
(although when the eye problems started is not clearly set 
forth).  A November 2001 letter by Dr. William N. Smith, the 
veteran's long-time private physician, recites the veteran's 
account of his eyes being damaged in a blast at the time of 
the torpedo attack on the Endymion, with eye trouble ever 
since, and it was noted the veteran had cataract surgery.

The Board notes that much of the evidence received since the 
1995 RO decision is new, in that it is not cumulative or 
redundant of previously considered evidence.  Such new 
evidence includes verification of combat during World War II, 
medical records showing a post-service eye disorder 
(cataracts), and a more detailed account by the veteran of a 
combat eye injury.  Such new evidence is also material, since 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.   

The Board concludes that new and material evidence has been 
submitted since the 1995 unappealed RO which denied service 
connection for residuals of an eye injury.  Thus the claim 
for service connection has been reopened.  This does not mean 
that service connection for residuals of an eye injury is 
granted; rather, as noted in the introduction of the present 
Board decision, the Board will develop additional evidence, 
and thereafter it will review the service connection claim on 
a de novo basis.  Manio, supra.


ORDER

The claim for service connection for residuals of an eye 
injury has been reopened, and to that extent only, the 
benefit sought on appeal is granted.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

